UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended April 30, 2008 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception A 6-9-05 24.12%   34.91% 29.17% 24.12%   137.79% B 6-9-05 24.76   35.79 29.15 24.76   142.33 C 6-9-05 28.70   36.35 26.41 28.70   145.23 I 1 6-9-05 31.22   37.95 25.30 31.22   153.66 NAV 1 12-28-06 31.37   24.95 25.24 31.37   34.77 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A 1.68%, Class B  2.38%, Class C  2.38%, Class I  1.22%, Class NAV  1.12% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and NAV share prospectuses. 6 Greater China Opportunities Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Greater China Opportunities Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the MSCI China Index. With maximum Class Period beginning Without sales charge sales charge Index B 6-9-05 $24,533 $24,233 $31,219 C 2 6-9-05 24,523 24,523 31,219 I 3 6-9-05 25,366 25,366 31,219 NAV 3 12-28-06 13,477 13,477 14,859 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and NAV shares, respectively, as of April 30, 2008. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI China Index is an unmanaged market capitalization-weighted index of Chinese companies available to non-domestic investors. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and NAV share prospectuses. Semiannual report | Greater China Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $745.60 $7.33 Class B 1,000.00 743.20 10.37 Class C 1,000.00 742.90 10.28 Class I 1,000.00 747.00 5.44 Class NAV 1,000.00 747.60 4.85 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Greater China Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2007, with the same investment held until April 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-07 on 4-30-08 period ended 4-30-08 1 Class A $1,000.00 $1,016.50 $8.47 Class B 1,000.00 1,013.00 11.98 Class C 1,000.00 1,013.10 11.88 Class I 1,000.00 1,018.64 6.29 Class NAV 1,000.00 1,019.32 5.60 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.69%, 2.39%, 2.39%, 1.25% and 1.12% for Class A, Class B, Class C, Class I and Class NAV, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). Semiannual report | Greater China Opportunities Fund 9 Portfolio summary Top 10 holdings 1 China Mobile (Hong Kong) Ltd. 18.7% Ping An Insurance (Group) Co. of China Ltd. 3.9% China Life Insurance Co. Ltd. 6.5% China Shenhua Energy Co. Ltd. 3.3% PetroChina Co. Ltd. 5.8% Bank of China Ltd. 2.5% China Construction Bank 5.4% China Communications Industrial & Commercial Bank Constructions Ltd. 2.2% of China 5.2% CNOOC Ltd. 5.1% Sector distribution 1 Financials 33% Information technology 3% Telecommunication services 20% Consumer staples 2% Energy 17% Utilities 1% Industrials 16% Real estate 1% Consumer discretionary 3% Health care 1% Materials 3 % 1 As a percentage of net assets on April 30, 2008. 10 Greater China Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-08 (unaudited) This schedule consists of one main category: common stocks. Common stocks are further broken down by industry group. Issuer Shares Value Common stocks 97.20% (Cost $178,930,020) Agricultural Products 0.45% China Bluechemical Ltd. (China) 1,958,000 1,140,538 Building Products 0.71% China National Building Material Company Ltd. (China) 722,000 1,785,555 Coal & Consumable Fuels 4.48% China Coal Energy Co. (China) (I) 1,405,000 2,964,736 China Shenhua Energy Co. Ltd. (China) 1,822,500 8,365,657 Communications Equipment 0.26% ZTE Corp. (China) 157,360 661,707 Computer Hardware 0.98% Lenovo Group Ltd. (Hong Kong) 3,219,000 2,469,382 Construction & Farm Machinery & Heavy Trucks 1.38% Weichai Power Co. Ltd. (China) 622,000 3,497,802 Construction & Engineering 4.88% China Communications Constructions Ltd. (China) (I) 2,366,000 5,618,743 China Railways Construction Corp. (China) (I) 2,685,500 4,169,630 COSCO International Holdings Ltd. (Hong Kong) 4,422,000 2,549,528 Distributors 1.85% China Resources Enterprise Ltd. (Hong Kong) 1,272,000 4,661,437 Diversified Banks 14.45% Bank of China Ltd. (China) (I) 12,495,000 6,366,395 Bank of Communications Co. Ltd. (China) 2,250,000 3,247,934 China Construction Bank (China) (I) 15,205,000 13,732,346 Industrial & Commercial Bank of China (China) 16,690,000 13,178,571 Diversified Commercial & Professional Services 0.44% Guangdong Investment Ltd. (Hong Kong) 2,292,000 1,122,110 Diversified Metals & Mining 3.58% Fosun International Ltd. (Hong Kong) (I) 2,735,000 2,185,224 Jiangxi Copper Co. Ltd. (China) 1,010,000 2,454,646 Yanzhou Coal Mining Co. Ltd. (China) 1,612,000 2,979,434 Zijin Mining Group Co. Ltd. (China) 1,576,000 1,431,287 See notes to financial statements Semiannual report | Greater China Opportunities Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Diversified REITs 0.18% GZI Real Estate Investment Trust (Hong Kong) 1,163,000 442,184 Health Care Supplies 0.49% Hengan International Group Co. Ltd. (Hong Kong) 347,000 1,238,556 Highways & Railtracks 0.37% Zhejiang Expressway Co. Ltd. (China) 898,000 944,196 Hotels, Resorts & Cruise Lines 0.27% China Travel International Investment Hong Kong Ltd. (Hong Kong) 1,542,000 688,476 Independent Power Producers & Energy Traders 0.94% China Resources Power Holdings Co. Ltd. (Hong Kong) 452,000 1,140,454 Huaneng Power International, Inc. (China) 1,458,000 1,224,965 Industrial Conglomerates 2.67% Beijing Enterprises Holdings, Ltd. (Hong Kong) 250,000 1,029,783 Citic Pacific Ltd. (Hong Kong) 412,000 1,936,687 Hutchison Whampoa Ltd. (Hong Kong) 256,000 2,501,722 Shanghai Industrial Holdings Ltd. (Hong Kong) 306,000 1,267,816 Industrial Machinery 0.19% Enric Energy Equipment Holdings Ltd. (Hong Kong) (I) 542,000 479,108 Integrated Oil & Gas 7.34% China Petroleum & Chemical Corp. (Sinopec) (China) 3,742,000 4,020,728 PetroChina Co. Ltd. (China) 9,676,000 14,539,186 Integrated Telecommunication Services 1.58% China Netcom Group Corp. Hong Kong Ltd. (Hong Kong) 1,320,000 3,987,668 Investment Banking & Brokerage 0.91% iShares FTSE/Xinhua A50 China Tracker (Hong Kong) 850,000 2,076,696 Meadville Holdings Ltd. (Hong Kong) 940,000 232,259 Leisure Products 0.71% Li Ning Co. Ltd. (Hong Kong) 606,000 1,797,307 Life & Health Insurance 10.38% China Life Insurance Co. Ltd. (China) 3,744,000 16,310,380 Ping An Insurance (Group) Co. of China Ltd. (China) (I) 1,044,500 9,915,501 Marine 2.01% China COSCO Holdings Co., Ltd. (China) 1,168,000 3,476,938 China Shipping Container Lines Co. Ltd. (China) 1,236,000 544,329 Cosco Corp. Ltd. (Singapore) 460,000 1,070,696 Marine Ports & Services 0.60% Cosco Pacific Ltd. (Hong Kong) 798,000 1,508,903 Oil & Gas Exploration & Production 5.14% CNOOC Ltd. (Hong Kong) 7,314,000 12,982,978 Other Diversified Financial Services 1.17% China Everbright Ltd. (Hong Kong) 1,164,000 2,960,725 See notes to financial statements 12 Greater China Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Packaged Foods & Meats 1.52% China Yurun Food Group Ltd. (Hong Kong) 2,544,000 3,846,455 Railroads 0.43% Guangshen Railway Co. Ltd. (China) 1,898,000 1,095,421 Real Estate Management & Development 7.32% Cheung Kong Ltd. (Hong Kong) 178,000 2,780,255 China Overseas Land & Investment Ltd. (Hong Kong) 2,096,000 4,404,263 China Resources Land Ltd. (Hong Kong) 1,934,000 3,989,296 Great Eagle Holdings Ltd. (Hong Kong) 863,000 2,503,676 Guangzhou Investment Co. Ltd. (Hong Kong) 6,616,000 1,477,324 Hopewell Holdings Ltd. (Hong Kong) 102,000 443,880 Kerry Properties Ltd. (Hong Kong) 190,000 1,286,395 Shimao Property Holdings Ltd. (China) 810,000 1,610,603 Semiconductors 0.02% Advanced Semiconductor Manufacturing Corp. (China) (I) 1,708,000 50,983 Steel 0.85% Maanshan Iron & Steel Co. Ltd. (China) 3,320,000 2,140,827 Wireless Telecommunication Services 18.65% China Mobile Ltd. (Hong Kong) 2,740,000 47,148,326 Total investments (Cost $178,930,020)  97.20% Other assets and liabilities, net 2.80% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. REIT Real Estate Investment Trust (I) Non-income-producing security.  The cost of investments owned on April 30, 2008, including short-term investments, for federal income tax purposes, was $179,336,519. Gross unrealized appreciation and depreciation of investments aggregated $71,208,046 and $4,865,958, respectively, resulting in net unrealized appreciation of $66,342,088. See notes to financial statements Semiannual report | Greater China Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $178,930,020) $245,678,607 Foreign currency at value (Cost $4,794,378) 4,782,361 Cash 2,145,496 Receivable for investments sold 2,882,818 Receivable for shares sold 832,729 Dividends receivable 319,549 Receivable from affiliates 2,200 Total assets Liabilities Payable for investments purchased 2,652,861 Payable for shares repurchased 796,219 Payable to affiliates Management fees 189,543 Distribution and service fees 96,157 Other 74,132 Other payables and accrued expenses 69,398 Total liabilities Net assets Capital paid-in 186,660,051 Accumulated net realized gain on investments and foreign currency transactions 1,603,429 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 66,736,523 Accumulated net investment loss (2,234,553) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($171,247,232 ÷ 7,566,638 shares) $22.63 Class B ($37,247,248 ÷ 1,667,865 shares) 1 $22.33 Class C ($40,085,510 ÷ 1,795,934 shares) 1 $22.32 Class I ($3,198,567 ÷ 141,010 shares) $22.68 Class NAV ($986,893 ÷ 43,569 shares) $22.65 Maximum offering price per share Class A ($22.63 ÷ 95%) 2 $23.82 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements 14 Greater China Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 4-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $3,779) $627,314 Total investment income Expenses Investment management fees (Note 3) 1,458,255 Distribution and service fees (Note 3) 725,148 Transfer agent fees (Note 3) 281,246 Accounting and legal services fees (Note 3) 14,582 Custodian fees 104,280 Blue sky fees 58,871 Printing fees 38,537 Trustees fees 32,755 Professional fees 14,585 Miscellaneous 14,472 Total expenses Less expense reductions (Note 3) (7,917) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain on Investments 1,833,629 Net increase from payment by affiliate (Note 6) 69,178 Foreign currency transactions 144,620 Change in net unrealized appreciation (depreciation) of Investments (108,350,939) Translation of assets and liabilities in foreign currencies (26,148) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-07 to 4-30-08. See notes to financial statements Semiannual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-07 4-30-08 1 Increase (decrease) in net assets From operations Net investment income (loss) $398,162 ($2,107,500) Net realized gain 27,041,677 2,047,427 Change in net unrealized appreciation (depreciation) 160,697,590 (108,377,087) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (446,999) (553,824) Class B (7,633)  Class C (6,002)  Class I (38,951) (34,305) Class NAV  (8,304) From net realized gain Class A (2,043,716) (15,804,234) Class B (419,850) (3,176,476) Class C (330,123) (3,332,630) Class I (111,132) (334,911) Class NAV  (56,766) From Fund share transactions (Note 4) Total increase (decrease) Net assets Beginning of period 112,039,743 404,708,386 End of period 2 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Includes accumulated net investment income (loss) of $469,380 and ($2,234,553), respectively. See notes to financial statements 16 Greater China Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.03 0.16 0.07 (0.15) Net realized and unrealized gain (loss) on investments 0.21 5.43 17.14 (7.87) Total from investment operations Less distributions From net investment income  (0.01) (0.08) (0.06) From net realized gain  (0.04) (0.37) (1.83)  Net asset value, end of period Total return (%) 4 5 Ratios and supplemental data Net assets, end of period (in millions) $12 $79 $283 $171 Ratios (as a percentage of average net assets): Expenses before reductions 4.44 7 1.92 1.68 1.69 7 Expenses net of fee waivers, if any 1.93 7 1.89 1.68 1.69 7 Expenses net of all fee waivers and credits 1.93 7 1.89 1.68 1.68 7 Net investment income (loss) 0.68 7 1.14 0.34 (1.25) 7 Portfolio turnover (%) 28 57 85 37 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.02 0.09 (0.07) (0.22) Net realized and unrealized gain (loss) on investments 0.19 5.37 16.98 (7.78) Total from investment operations Less distributions From net investment income   (0.01)  From net realized gain  (0.04) (0.37) (1.83)  Net asset value, end of period Total return (%) 4 5 Ratios and supplemental data Net assets, end of period (in millions) $1 $16 $55 $37 Ratios (as a percentage of average net assets): Expenses before reductions 5.14 7 2.62 2.38 2.39 7 Expenses net of fee waivers, if any 2.63 7 2.59 2.38 2.39 7 Expenses net of all fee waivers and credits 2.63 7 2.59 2.38 2.38 7 Net investment income (loss) 0.43 7 0.63 (0.32) (1.95) 7 Portfolio turnover (%) 28 57 85 37 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 18 Greater China Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.03 0.08 (0.05) (0.22) Net realized and unrealized gain (loss) on investments 0.18 5.38 16.96 (7.79) Total from investment operations Less distributions From net investment income   (0.01)  From net realized gain  (0.04) (0.37) (1.83)  Net asset value, end of period Total return (%) 4 5 Ratios and supplemental data Net assets, end of period (in millions) $1 $13 $59 $40 Ratios (as a percentage of average net assets): Expenses before reductions 5.13 7 2.62 2.38 2.39 7 Expenses net of fee waivers, if any 2.62 7 2.59 2.38 2.39 7 Expenses net of all fee waivers and credits 2.62 7 2.59 2.38 2.38 7 Net investment income (loss) 0.61 7 0.55 (0.25) (1.94) 7 Portfolio turnover (%) 28 57 85 37 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.03 0.24 0.09 (0.10) Net realized and unrealized gain (loss) on investments 0.23 5.42 17.28 (7.89) Total from investment operations Less distributions From net investment income  (0.06) (0.13) (0.19) From net realized gain  (0.04) (0.37) (1.83)  Net asset value, end of period Total return (%) 4 5 6 Ratios and supplemental data Net assets, end of period (in millions)  7 $4 $6 $3 Ratios (as a percentage of average net assets): Expenses before reductions 3.96 8 1.49 1.22 1.25 8 Expenses net of fee waivers, if any 1.45 8 1.46 1.22 1.25 8 Expenses net of all fee waivers and credits 1.45 8 1.46 1.22 1.25 8 Net investment income (loss) 0.76 8 1.70 0.44 (0.84) 8 Portfolio turnover (%) 28 57 85 37 1 Beginning of operations on 6-9-05 to 10-31-05. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total return would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements 20 Greater China Opportunities Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS NAV SHARES Period ended 10-31-07 1 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.35 (0.07) Net realized and unrealized gain (loss) on investments 14.22 (7.90) Total from investment operations Less distributions From net investment income  (0.27) From net realized gain  (1.83)  Net asset value, end of period Total return (%) 4 5 5 Ratios and supplemental data Net assets, end of period (in millions) $1 $1 Ratios (as a percentage of average net assets): Expenses before reductions 1.12 6 1.12 6 Expenses net of fee waivers, if any 1.12 6 1.12 6 Expenses net of all fee waivers and credits 1.12 6 1.12 6 Net investment income (loss) 1.56 6 (0.63) 6 Portfolio turnover (%) 85 37 1 Beginning of operations from 12-28-06 to 10-31-07. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 21 Notes to financial statements (unaudited) Note 1 Organization John Hancock Greater China Opportunities (the Fund) is a non-diversified series of John Hancock Investment Trust III (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class NAV shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B and Class C, Class I and Class NAV shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
